Citation Nr: 1603027	
Decision Date: 02/01/16    Archive Date: 02/11/16

DOCKET NO.  12-23 356	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, Mississippi


THE ISSUES

1.  Entitlement to an acquired psychiatric disorder, to include depression, claimed as secondary to service-connected low back strain and/or bilateral pes planus.  

2.  Entitlement to a rating in excess of 40 percent for low back strain.  

3.  Entitlement to increases in the staged ratings (of 10 percent prior to July 6, 2015, and 30 percent from that date) for bilateral flatfoot.  

4.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).  

(The issue of entitlement to an annual clothing allowing is the subject of a separate decision by the Board of Veterans' Appeals).  


REPRESENTATION

Appellant represented by:	Matthew D. Hill, Attorney
ATTORNEY FOR THE BOARD

Jarrette A. Marley, Counsel


INTRODUCTION

The Veteran served on active duty from May 1978 to May 1985.  

These matters come before the Board of Veterans' Appeals (Board) on appeal from May 2011 and May 2013 rating decisions by the Jackson, Mississippi Department of Veterans Affairs (VA) Regional Office (RO).  

An August 2015 rating decision granted an increased (30 percent) rating for the Veteran's bilateral flatfoot, effective July 6, 2015.  As the maximum rating has not been assigned, the Veteran has continued his appeal, and the claim has been characterized accordingly.  See AB v. Brown, 6 Vet. App. 35 (1993).  

In an August 2015 VA Form 9, the Veteran requested a hearing before a member of the Board.  In January 2016 correspondence, the Veteran withdrew his request for a hearing.  

The issues of entitlement to extraschedular ratings and to a TDIU rating is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  Resolving all reasonable doubt in the Veteran's favor, the Board finds that the evidence is at least in equipoise whether the Veteran's major depressive disorder is secondary to his service-connected low back strain and bilateral flatfoot. 


2.  At no time during the appeal period is the Veteran's service-connected low back strain shown to have been manifested by unfavorable ankylosis of the entire thoracolumbar spine; separately ratable neurological symptoms (other than the separately rated bilateral lower extremity radiculopathy) and incapacitating episodes having a total duration of at least 6 weeks are not shown.  

3.  Throughout the appeal period, the Veteran's low back strain has been productive of neurologic impairment of the right lower extremity that results in disability analogous to mild incomplete paralysis of the sciatic nerve.   

4.  Throughout the appeal period, the Veteran's low back strain has been productive of neurologic impairment of the left lower extremity that results in disability analogous to mild incomplete paralysis of the sciatic nerve.   

5.  Resolving all reasonable doubt in the Veteran's favor, throughout the appeal period, the Veteran's bilateral flatfoot is shown to have approximated the criteria for severe bilateral flatfoot.  


CONCLUSIONS OF LAW

1.  The criteria to establish service connection for major depressive disorder are met.  38 U.S.C.A. §§ 1131, 5107 (West 2015); 38 C.F.R. §§ 3.102, 3.310 (2015).  

2. A rating in excess of 40 percent for low back strain is not warranted.  38 U.S.C.A. §§ 1155, 5107 (West 2015); 38 C.F.R. §§ 4.1, 4.7, 4.10, 4.40, 4.45, 4.71a, Diagnostic Codes 5237, 5242, 5243 (2015).   

3.  Throughout the appeal period, the criteria for a separate 10 percent rating, and no more, for radiculopathy of the right lower extremity have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2015); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.123, 4.124, 4.124a, Diagnostic Code 8520 (2015).  

4.  Throughout the appeal period, the criteria for a separate 10 percent rating, and no more, for radiculopathy of the left lower extremity have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2015); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.123, 4.124, 4.124a, Diagnostic Code 8520 (2015).  

5.  Throughout the appeal period, the criteria for a 30 percent rating, but no higher, for bilateral flatfoot is met.  38 U.S.C.A. §§ 1155, 5107 (West 2015); 38 C.F.R. §§ 3.102, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5276 (2015).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

A. Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  The VCAA applies to the instant claim.  

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant of any information, and any medical or lay evidence, not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  VCAA notice requirements apply to all five elements of a service connection claim: (1) veteran status; (2) existence of a disability; (3) a connection between the veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 484-86 (2006), aff'd Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007).  VCAA notice should be provided to a claimant before the initial unfavorable agency of original jurisdiction decision on a claim.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  

Regarding the service connection claim for an acquired psychiatric disorder, inasmuch as this decision grants entitlement to service connection for major depressive disorder, no discussion of VCAA as to that matter is necessary.  

Regarding the increased rating claims for low back strain and bilateral flatfoot, the notice requirements were accomplished in an April 2011 letter.  The April 2011 letter was provided before the May 2011 initial adjudication of the claims.  The letter notified the Veteran of the information and evidence needed to substantiate his increased rating claims.  He was told that the evidence must show that his service-connected disabilities had gotten worse.  The April 2011 letter also provided notice of the type of evidence necessary to establish a disability rating or effective date for the disability under consider, pursuant to the holding in Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), aff'd, Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); see also Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).  Accordingly, the Board finds that VA satisfied its duty to notify under the VCAA in accordance with 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)(1).  

VA also has a duty to assist the Veteran in the development of his claims.  This duty includes assisting the Veteran in the procurement of pertinent treatment records, and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The Board finds that all relevant facts have been properly developed and that all evidence necessary for equitable resolution of the claim has been obtained.  The Veteran's service treatment records, and post-service VA and private treatment records have been obtained, along with supporting lay statements.  He has not indicated there are any additional records that VA should seek to obtain on his behalf.  He also was provided with VA examinations, which the Board finds are adequate, cumulatively, because the examiners described his disabilities and associated symptoms in detail, and supported all conclusions with analysis based on objective testing and observations.  Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007).  Further, the Veteran has not alleged, nor does the record show, that his low back strain or bilateral flatfoot have worsened in severity since the most recent examinations in July 2015.  As such, a new examination is not required.  Palczewski v. Nicholson, 21 Vet. App. 174, 182-83 (2007); VAOPGCPREC 11-95 (1995), 60 Fed. Reg. 43,186 (1995).  

As the Veteran has not identified any additional evidence pertinent to his claims, and as there are no additional records to obtain, the Board concludes that there is no further action to be undertaken to comply with the provisions of 38 U.S.C.A. §§ 5103(a), 5103A, or 38 C.F.R. § 3.159, and that the Veteran will not be prejudiced by the Board's adjudication of his claims.  

B. Legal Criteria, Factual Background, and Analysis

Service Connection Psychiatric Disorder

Service connection is granted for disability resulting from disease or injury incurred in or aggravated by active duty.  38 U.S.C.A. § 1110; 38 C.F.R. §§ 3.303, 3.304.  Service connection may be granted for any disease initially diagnosed after service, when all the evidence, including that pertinent to service, establishes the disease was incurred in service.  38 C.F.R. § 3.303(d).  

Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Hickson v. West, 12 Vet. App. 247, 253 (1999).  

Additionally, service connection may be established on a secondary basis for a disability that is proximately due to or the result of service-connected disease or injury.  38 C.F.R. § 3.310(a).  Establishing service connection on a secondary basis requires evidence sufficient to show (1) that the current disability exists and (2) that the current disability was either (a) proximately caused by or (b) proximately aggravated by a service-connected disability.  El-Amin v. Shinseki, 26 Vet. App. 136, 138 (2013); Allen v. Brown, 7 Vet. App. 439, 448 (1995).  

In making all determinations, the Board must fully consider the lay assertions of record.  A lay person is competent to report on the onset and recurrence of his symptomatology.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994) (a veteran is competent to report on that of which he or she has personal knowledge).  

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under the laws administered by VA.  VA shall consider all information and medical and lay evidence of record.  Where there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  

After a review of the evidence of record, the Board finds that the preponderance of the evidence supports a finding that the Veteran's major depressive disorder is secondary to his service-connected low back strain and/or bilateral flatfoot.  

With regard to his current diagnosis, VA treatment records show diagnoses of depression, and a January 2015 J. Baxendale, Ph.D. report included a diagnosis of major depressive disorder.  

As indicated above, the Veteran claims that his major depressive disorder is secondary to his service-connected low back strain and bilateral flatfoot.  There are conflicting medical opinions as to the nexus of the Veteran's major depressive disorder.  The evidence against the Veteran's claim includes May 2013 and July 2015 VA mental disorder examination reports which found that the Veteran had no mental disorder diagnosis.  The evidence in support of the Veteran's claim includes a January 2015 report by J. Baxendale, Ph.D.  After careful review of the medical opinions, the Board finds the January 2015 report and opinion provided by J. Baxendale to be more probative and persuasive.  In this regard, J. Baxendale, after review of the evidence of record and various lay statements, opined that the Veteran's depression was a direct result of his service-connected orthopedic conditions, explaining that low energy, disturbed sleep, anxiety, and low self-esteem are prominent psychological symptoms among those who suffer from severe and chronic pain, and the Veteran endorses all such symptoms.  It was further related that it was well established that pain and depression were related, citing medical treatise evidence in support of this conclusion.  

Overall, the Board finds that this January 2015 opinion by J. Baxendale, Ph.D. is compelling and convincing evidence of a secondary in this case.  

As such, the Board finds that all material elements of this claim are at the least in equipoise, and the appeal is granted.  

Increased Rating Claims

Disability evaluations are determined by the application of a schedule of ratings, which is based on average impairment of earning capacity.  Separate diagnostic codes identify the various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  The percentage ratings in VA's Schedule for Rating Disabilities (Rating Schedule) represent as far as can practicably be determined the average impairment in earning capacity resulting from such disabilities and their residual conditions in civil occupations.  38 C.F.R. § 4.1.  

When evaluating joint disabilities rated on the basis of limitation of motion, VA must consider granting a higher rating in cases in which functional loss due to pain, weakness, excess fatigability, or incoordination is demonstrated, and those factors are not contemplated in the relevant rating criteria.  See 38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca v. Brown, 8 Vet. App. 202 (1995).  The Court has clarified that although pain may be a cause or manifestation of functional loss, limitation of motion due to pain is not necessarily rated at the same level as functional loss where motion is impeded.  See Mitchell v. Shinseki, 25 Vet. App. 32 (2011); cf. Powell v. West, 13 Vet. App. 31, 34 (1999); Hicks v. Brown, 8 Vet. App. 417, 421 (1995); Schafrath v. Derwinski, 1 Vet. App. 589, 592 (1991).  

Instead, the Court in Mitchell explained that pursuant to 38 C.F.R. §§ 4.40 and 4.45, the possible manifestations of functional loss include decreased or abnormal excursion, strength, speed, coordination, or endurance, as well as less or more movement than is normal, weakened movement, excess fatigability, and pain on movement (as well as swelling, deformity, and atrophy) that affects stability, standing, and weight-bearing.  See 38 C.F.R. §§ 4.40, 4.45.  Thus, functional loss caused by pain must be rated at the same level as if the functional loss were caused by any of the other factors cited above.  Thus, in evaluating the severity of a joint disability, VA must determine the overall functional impairment due to these factors.  

Where there is a question as to which of two ratings shall be applied, the higher rating will be assigned if the disability more closely approximates the criteria for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  When there is an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 4.3.  

Where entitlement to compensation has already been established and increase in disability is at issue, the present level of disability is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55 (1994).  However, "staged" ratings are appropriate where the factual findings show distinct time periods when the service-connected disability exhibits symptoms that would warrant different ratings.  See Hart v. Mansfield, 21 Vet. App. 505 (2007); see also Fenderson v. West, 12 Vet. App. 119 (1999).  

Low Back Strain

Historically, an April 1986 rating decision granted service connection low back strain, rated 0 percent, effective May 4, 1985.  A March 1987 Board decision granted an increased (10 percent) rating.  Such rating was implemented in an April 1987 rating decision, effective May 4, 1985.  A May 1998 Board decision granted an increased (20 percent) rating.  Such rating was implemented in a May 1998 rating decision, effective June 4, 1993.  A June 2001 rating decision granted an increased (40 percent) rating, effective November 8, 1999.  The instant claim for an increased rating was submitted in January 2011.  

At the outset, the Board notes that the Veteran's low back strain is rated under Diagnostic Codes 5293/5295 (for intervertebral disc syndrome and lumbosacral strain).  The General Rating Formula for Diseases and Injuries of the Spine (General Rating Formula) were revised well before the appeal period, and the diagnostic codes were renumbered.  The Board finds that the Veteran's low back strain should be rated under Diagnostic Codes 5237 (for lumbosacral strain), 5242 (for degenerative arthritis of the spine), or 5243 (for intervertebral disc syndrome).    

Under the General Rating Formula, with or without symptoms such as pain, stiffness or aching in the area of the spine affected by residuals of injury or disease, the following ratings will apply: A 40 percent rating is warranted for forward flexion of the thoracolumbar spine 30 degrees or less; or, favorable ankylosis of the entire thoracolumbar spine.  A 50 percent rating is warranted for unfavorable ankylosis of the entire thoracolumbar spine.  A 100 percent rating is warranted for unfavorable ankylosis of the entire spine.  

There are several notes following the General Rating Formula criteria, which provide: (1) Associated objective neurological abnormalities are to be rated separately under an appropriate diagnostic code.  (2) For purposes of VA compensation, normal forward flexion of the thoracolumbar spine is 0 to 90 degrees, extension is 0 to 30 degrees, left and right lateroflexion is 0 to 30 degrees, and left and right lateral rotation is 0 to 30 degrees.  The combined range of motion refers to the sum of the range of forward flexion, extension, left and right lateroflexion, and left and right rotation.  The normal combined range of motion of the thoracolumbar spine is 240 degrees.  (3) In exceptional cases, an examiner may state that, because of age, range of motion of the spine in a particular individual should be considered normal for that individual, even though it does not conform to the normal range of motion stated in the regulation.  38 C.F.R. § 4.71a.  

The Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes provides that incapacitating episodes having a total duration of at least 4 weeks but less than 6 weeks during the past months warrants a 40 percent rating.  A 60 percent rating is warranted when there are incapacitating episodes having a total duration of at least 6 weeks during the past 12 months.  

An "incapacitating episode" is a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician.  38 C.F.R. § 4.71a, Note 1 following the Formula for Rating Based on Incapacitating Episodes.  

On April 2011 VA examination, the Veteran denied having any incapacitating episodes.  He indicated that standing for prolonged periods of time increases his pain, and that he was unable to stand for more than 5 to 10 minutes.  He complained of severe low back pain with stiffness, weakness, lack of endurance (with prolonged walking or standing), and fatigability (with activity).  He related his low back symptoms were present daily throughout the day, precipitated by prolonged standing and any range of motion.  The Veteran complained of mid low back pain radiating to his bilateral hips.  He reported using a back brace, although he did not use a back brace on examination.  On physical examination, range of motion studies revealed flexion to 90 degrees, reduced to 30 degrees on repetitive range of motion; extension to 30 degrees, reduced to 5 degrees on repetitive range of motion; right and left lateral flexion to 30 degrees, reduced to 15 degrees on repetitive range of motion; right and left lateral rotation to 30 degrees, reduced to 15 degrees on repetitive range of motion.  There was evidence of guarding with range of motion, as well as increased pain with range of motion.  

On September 2012 VA examination, the Veteran complained of worsening back pain since the prior examination.  He reported constant back pain (rated a 7 to 8 on a scale to 10).  He indicated he has pain with standing for over 3 minutes and with prolonged sitting.  He related he was unable to run, and has difficulty with bending and lifting.  On physical examination, range of motion studies revealed forward flexion to 30 degrees (with pain throughout), extension to 10 degrees (with pain throughout), right and left lateral flexion to 15 degrees (with no pain), and right and left lateral rotation to 15 degrees (with pain beginning at 5 degrees).  After repetitive range of motion testing, there was no increased loss of range of motion.  There was no localized tenderness or pain to palpation of the thoracolumbar spine.  Guarding and/or muscle spasm of the thoracolumbar spine was present, but it did not result in an abnormal gait or spinal contour.  The examiner found that there was mild radiculopathy of the right and left lower extremities.  It was noted that the Veteran has had no incapacitating episodes over the past 12 months.   

On July 2015 VA examination, the Veteran complained of chronic low back pain, with increased pain after sitting for a long period of time with pain radiating down both hips to the knees.  He indicated he has to change positions regularly.  Range of motion studies revealed forward flexion to 70 degrees (with onset of pain at 30 degrees), extension to 20 degrees (with onset of pain at 10 degrees), right and left lateral flexion to 20 degrees (with onset of pain at 10 degrees), and right and left lateral rotation to 25 degrees (with onset of pain on the right at 10 degrees, and at 15 degrees on the left).  Repetitive range of motion testing reduced all ranges of motion 5 degrees, and caused weakened movement, excess fatigability, pain on movement, and interference with sitting, standing and/or weightbearing.  There was localized tenderness or pain to palpation for joints and/or soft tissue of the lumbar spine.  Guarding and/or muscle spasm of the thoracolumbar spine was present, but did not result in an abnormal gait or spinal contour.  The examiner found there was mild radiculopathy of the right lower extremity, and moderate radiculopathy of the left lower extremity.  The examiner indicated that the Veteran's low back strain resulted in at least 6 weeks of incapacitating episodes in the past 12 months.  

An August 2015 VA examination addendum opinion clarified that there was no evidence of physician prescribed bed rest.  While the Veteran has had bed rest, it was not physician prescribed.  

Based on the evidence above, the Board finds no distinct period of time during the appeal period when symptoms of the Veteran's low back strain were of (or approximated) such nature and gravity as to warrant a rating in excess of 40 percent.  Thoracolumbar forward flexion has been no less than 30 degrees, and extension has been no less than 5 degrees (even with consideration of range of motion with pain and after repetitive range of motion testing), and there is no evidence of ankylosis.  In addition, there is no evidence of incapacitating episodes, as the August 2015 addendum opinion indicated that the finding of such on July 2015 examination was in error.  

The Board notes further that VA regulations also provide that in addition to orthopedic considerations, any associated objective neurologic abnormalities, but not limited to, bowel or bladder impairment, should be evaluated separately, under an appropriate diagnostic code.  

Under Diagnostic Code 8520, a 10 percent rating is warranted for mild incomplete paralysis of the sciatic nerve.  

The Veteran has reported radiating pain down into his hips and lower extremities.  Significantly, the September 2012 VA examiner found mild radiculopathy of the right and left lower extremities, and the July 2015 examiner found mild radiculopathy of the right lower extremity, and moderate radiculopathy of the left lower extremity.  Resolving any doubt in the Veteran's favor, the Board finds that the evidence supports his entitlement to separate 10 percent ratings, and no more, under Diagnostic Code 8520, for radiculopathy of the right and left lower extremities.  

Bilateral Flatfoot

Historically, an April 1986 rating decision granted service connection for bilateral flatfoot, rated 10 percent, effective May 4, 1985.  The 10 percent rating for bilateral flatfoot has been in effect well in excess of 20 years, and is "protected" (i.e., it may not be reduced).  See 38 C.F.R. § 3.951(b).  The instant claim for an increased rating was submitted in January 2011.  An August 2015 rating decision granted an increased (30 percent) rating for the Veteran's service-connected flatfoot, effective July 6, 2015 (date of VA examination).  

Pes planus is rated under Diagnostic Code 5276, which provides for a 10 percent rating for moderate flatfoot, with the weight-bearing line over or medial to great toe, inward bowing of the tendo achillis, pain on manipulation and use of the feet, whether bilateral or unilateral.  Severe flatfoot, with objective evidence of marked deformity (pronation, abduction, etc.), pain on manipulation and use accentuated, indication of swelling on use, characteristic callosities, is rated 20 percent if unilateral, and 30 percent if bilateral.  Pronounced flatfoot, with marked pronation, extreme tenderness of plantar surfaces of the feet, marked inward displacement and severe spasm of the tendo achillis on manipulation, not improved by orthopedic shoes or appliance, is rated 30 percent if unilateral, and 50 percent if bilateral.  

On April 2011 VA examination, the Veteran complained of increased pain in his feet with prolonged standing.  The Veteran reported moderate foot pain without weakness or fatigability.  Physical examination revealed no evidence of abnormal weight bearing.  There was mild Achilles tendon misalignment, and pain on manipulation.  X-rays revealed minimal bilateral hallux valgus, and very small bilateral plantar spurs.  

On September 2012 VA examination, the Veteran related that his foot pain depended on the type of shoes he wears and the type of ground he is walking on.  He reported he has heel pain and pain in the flat part of his foot with weight bearing, with limited relief with non-weight bearing.  He indicated he was able to walk 20 to 50 yards slowly, but only able to stand for 10 to 15 minutes without developing significant foot pain.  It was noted the Veteran has pain on use of his feet.  There was no evidence of pain on manipulation, swelling on use, characteristic calluses, or extreme tenderness of the plantar surface.  The examiner also indicated there was no evidence of marked deformity, marked pronation, marked inward displacement and severe spasm of the Achilles tendon on manipulation, inward bowing of the Achilles tendon, or marked displacement and severe spasm of the Achilles tendon on manipulation.  The weight bearing line was not found to be over or medial to the great toe.  There was evidence of decreased longitudinal arch height on weight bearing.  

On July 6, 2015 VA examination, the Veteran complained of pain and soreness in both feet, as well as calluses on his feet.  He indicated he has been using orthopedic inserts for 10 to 15 years.  He reported increased pain with overuse, making weightbearing activities difficult.  He indicated he had difficulty standing longer than 15 minutes without changing positions.  On physical examination, there was pain on manipulation of the feet.  There was no indication of swelling on use, extreme tenderness of plantar surfaces of either foot, or marked deformity or pronation.  The Veteran indicated that arch supports do not provide relief of his symptoms.  There was decreased longitudinal arch height of both feet on weightbearing.  The weightbearing line was not found to fall over or medial to the great toe.  There was no evidence of inward bowing of the Achilles tendon, or marked inward displacement and severe spasm of the Achilles tendon on manipulation.  

After a review of the evidence of record, the Board finds that the Veteran's bilateral flatfoot warrant an increased (30 percent) rating throughout the appeal period.  In this regard, the Board finds that the Veteran's bilateral flatfoot symptomatology have been relatively consistent throughout the appeal period.  The evidence shows increased pain on use, pain on manipulation of the feet, at least some Achilles tendon misalignment, and decreased longitudinal arch height on weight bearing.  The evidence also suggests, but is not clear, that the Veteran has used orthopedic inserts throughout the appeal period, with incomplete relief of his symptoms.  Resolving all reasonable doubt in the Veteran's favor, the Board finds that the Veteran's bilateral flatfoot warrants an increased, 30 percent, rating throughout the appeal period.  

The Board finds that a rating in excess of 30 percent is not warranted for any period of time.  Significantly, there is evidence the Veteran's symptoms are at least slightly improved by his orthopedic inserts.  See July 2015 VA examination.  However, marked pronation, extreme tenderness of plantar surfaces of the feet, marked inward displacement and severe spasm of the tendo achillis on manipulation, not improved by orthopedic shoes or appliance, were not shown at any point during the appeal period.  Accordingly, the preponderance of the evidence is against a finding that the Veteran's bilateral flatfoot is consistent with, or approximates, the criteria for a 50 percent rating for pronounced flatfoot.  


ORDER

The claim of service connection for major depressive disorder is granted.  

A rating in excess of 40 percent for low back strain is denied.  

Subject to the laws and regulations governing monetary benefits, a disability rating of 10 percent, and no more, for radiculopathy of the right lower extremity is granted.  

Subject to the laws and regulations governing monetary benefits, a disability rating of 10 percent, and no more, for radiculopathy of the left lower extremity is granted.  

Throughout the appeal period, an increased rating of 30 percent is granted for the Veteran's bilateral flatfoot, subject to the regulations governing payment of monetary awards.  


REMAND

While the Board regrets additional delay with respect to the Veteran's claim for TDIU, the Board finds that additional development is necessary prior to adjudication of the claim.  

Based on this Board decision, the Veteran is service-connected for low back strain, right and left lower extremity radiculopathy, bilateral flatfoot, major depressive disorder, hemorrhoids, and ganglion cyst of the right wrist.  

This claim for a TDIU rating was filed in June 2011.  The Veteran contends that he became too disabled to work in 1995, but evidence from a prior employer indicates that he was last employed as a courier in October 1997.  See April 2013 FedEx correspondence.  His educational history includes a high school degree and one year of college.  See November 2007 VA 21-8940.  

Based on the proceedings above, the Board finds that the Veteran should be provided a VA examination to address the impairment produced by his service-connected disabilities.  A current VA examination should be scheduled.  

Any development affecting the TDIU issue may have an impact on the complete picture of the Veteran's service-connected disabilities and their effect on his employability as it pertains to extraschedular consideration.  See Brambley v. Principi, 17 Vet. App. 20, 24 (2003).  Thus, the issue of entitlement to extraschedular ratings for the Veteran's low back and bilateral pes planus will also be remanded.

Finally, any additional relevant VA treatment records should be associated with the claims file.  See 38 C.F.R. § 3.159(c)(2); Bell v. Derwinski, 2 Vet. App. 611 (1992); see also Stefl v. Nicholson, 21 Vet. App. 120, 125 (2007) (an adequate VA medical examination must consider the Veteran's pertinent medical history). 

Accordingly, the case is REMANDED for the following action:

1. Secure any pertinent outstanding VA treatment records to the claims file.  
2. Notify the Veteran that he may submit lay statements from himself and from other individuals who have first-hand knowledge of the impact of his service-connected disabilities on his ability to work.  The Veteran should be provided an appropriate amount of time to submit this lay evidence.  
3. After completion of the development requested above, schedule the Veteran for an appropriate VA examination regarding his claim for a TDIU rating.  The claims file should be made available to and reviewed by the examiner.  All appropriate tests should be conducted.  

The examiner should report all pertinent findings and opine as to the Veteran's current level of functioning and the impact of his service-connected disabilities on his daily activities and his ability to work, including what specific limitations the Veteran's disabilities would produce and what activities would be impacted.  

All findings, along with a fully articulated medical rationale for all opinions expressed, should be set forth in the examination report.  
4. Consider whether the Veteran's low back and bilateral pes planus claims should be referred to the Director, Compensation Service, for extraschedular consideration.
5. Then readjudicate the claim on appeal (after implementing the matters awarded herein).  If the benefit sought remains denied, the RO should furnish to the Veteran and his attorney an appropriate supplemental statement of the case.  An appropriate period of time should be allowed for response.  

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2015).




______________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


